Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154146(63)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 154146
  v                                                                COA: 328560
                                                                   Wayne CC: 03-005782-FC
  KAMAL VINCENT BROWN,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of David L. Moffitt to withdraw as
  counsel and to stay the proceedings for 56 days to permit defendant-appellant to engage
  new counsel is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 21, 2016
                                                                              Clerk